                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 16-cr-21-pp

SAMY HAMZEH,

                  Defendant.


  ORDER OVERRULING OBJECTIONS (DKT. NO. 224) AND AFFIRMING
JUDGE DUFFIN’S DISCOVERY ORDER (DKT. NO. 219) AND CIPA ORDERS
                     (DKT. NOS. 220, 221)


      Over the last three years, the defendant and the government have

engaged in numerous discovery disputes before Magistrate Judge William E.

Duffin. To streamline the outstanding requests and expedite the case, Judge

Duffin held a status conference on February 1, 2019 where he ordered the

defendant to file a single motion to resolve any and all remaining

pretrial/discovery issues. Dkt. No. 213. The defendant filed that motion two

weeks later. Dkt. No. 214. The motion stated that it superseded any previously

outstanding discovery requests but did not supersede the defendant’s

arguments against the government’s invocation of the Classified Information

Procedures Act (“CIPA”) regarding certain discovery subjects. Id. In late March,

Judge Duffin issued an order on the defendant’s composite discovery motion,

dkt. no. 219, and two orders under CIPA, dkt. nos. 220, 221. Two weeks later,

the defendant filed a consolidated objection to both Judge Duffin’s general

                                       1
discovery order and the two CIPA orders. Dkt. No. 224. This order overrules the

defendant’s non-CIPA related discovery objections; the court will issue a

separate order concerning the discovery related to CIPA.

I.    BACKGROUND

      Neither the defendant’s objections nor the government’s response

contested Judge Duffin’s recitation of the background leading to this dispute.

The court reproduces it here for context:

            Samy Hamzeh is accused of unlawfully possessing two
      machine guns and one silencer. (ECF No. 6.) But this case is not a
      simple firearms case. Hamzeh acquired these firearms as part of an
      alleged plan to kill dozens of people to “defend Islam.” (ECF No. 1.)
      Hamzeh alleges he was entrapped by confidential informants who
      were motivated to present him as a terrorist so that they might
      receive benefits from the FBI.

             Over the course of this protracted case Hamzeh has filed a
      variety of discovery motions. In response to several of the motions
      the government indicated a willingness to provide Hamzeh with at
      least some of the information sought. The court had more than one
      status conference with the parties at which the discovery motions
      were discussed, and at various times it was determined that the
      motions were either moot or generally on track toward resolution
      between the parties. But the filing of additional motions would cause
      the process to repeat.

            In light of the number of pending motions and uncertainty as
      to which issues actually remained unresolved, at a February 1, 2019
      status conference the court ordered Hamzeh to file a single,
      comprehensive motion addressing all unresolved discovery issues.
      (ECF No. 213.) The expectation was that all prior motions would be
      rendered moot.

            Hamzeh filed a motion that partially supersedes his other
      pending discovery motions. (ECF No. 214.) He states, “It does not,
      however, supersede the defense’s [Classified Information Procedures
      Act] CIPA brief and request for oral argument about why the
      previous categories of information for which the government has
      claimed CIPA protection are discoverable and should be turned over


                                       2
      to the defense.” (ECF No. 214 at 1.) He identifies seven categories of
      information that remain in dispute.

II.   Defendant’s Motion for Discovery (Dkt. No. 214)

      Before Judge Duffin, the defendant’s composite motion for discovery

listed the following seven categories of information he requested: (1) missing

texts; (2) missing emails; (3) “Information related to the informants’ credibility,

including instructions and admonitions”; (4) outstanding or missing recorded

phone conversations; (5) documents related to the informants and the

recording devices; (6) surveillance used to investigate and track the defendant;

and (7) pretrial notice of the government’s intent to present certain evidence at

trial. Dkt. No. 214.

      The government’s response addressed each category. Dkt. No. 217. As for

text-messages, the government argued that it had redacted text messages “very

minimally” and that the defendant had not identified with particularity any

improperly redacted messages. Id. at 2.

      As for emails, the government asserted that it had produced all emails in

the government’s possession for Agents Adkins, Zuraw and Fraser. Id.

      As for material related to the confidential human sources (“CHS”), the

government responded that (a) all discovery related to the CHS’s financial

compensation was covered in the government’s CIPA filings; (b) any report or

reviews on the CHSs used in this case were either the subject of CIPA filings or

already produced as Giglio material; (c) the government had produced every

document it could regarding instructions given to a CHS but would not (and

was not obligated to) create records of non-memorialized conversations; and (d)
                                         3
the absence of recordings for thirty-five days was not, of itself, exculpatory. Id.

at 3-4.

      As for recorded phone calls, the government asserted that all call

recordings had been produced. Id.

      As for surveillance of the defendant, the government stated that the

materials either fell under CIPA, did not exist or did not implicate Brady. Id. at

5.

      As to notice of evidence prior to trial, the government opposed the

defendant’s request that the court require the government to give the defendant

forty-five days of notice for exhibits it will use from the plaintiff’s cell phone and

PlayStation, a laptop from his home, and pole camera surveillance of the

defendant. Id. at 6. It contended, however, that if the court did impose a forty-

five-day notice rule, the rule should apply both to the government and the

defense. Id. at 9.

      In reply, the defendant explained his requests. Dkt. No. 218. Regarding

text messages, he asserted that he had attached the text message redactions to

his motion and “believe[d] the Court will understand his position simply by

reviewing the redactions, which don’t appear to be confined to confidential

personal information.” Id. at 1 (texts submitted at dkt. no. 211).

      As for emails, the defendant expressed disbelief that only eleven pages of

emails were sent between agents, and proffered Special Agent Adkins’

spoliation hearing testimony where he said that he had never searched his

emails to see which pertained to the defendant’s case. Id. at 6.

                                          4
      As for instructions to the CHSs, the defendant maintained that (a) he

previously had heard “we’ve turned over everything” from the government, only

to later be given (or discover) more information; and (b) the government had an

obligation to produce Brady information even if such information had not been

memorialized. Id. at 2-3 (citing United States v. Rodriguez, 496 F.3d 221 (2d

Cir. 2007); Cary, Singer, Latcovich, FEDERAL CRIMINAL DISCOVERY, at 30 (ABA

2011) (“The government cannot avoid its Brady obligations by choosing not to

memorialize favorable information in writing.”)).

      Further, he argued that the absence of recorded calls was itself

exculpatory and that information about unrecorded calls or conversations

needed to be turned over as exculpatory evidence. Id. at 3. These unrecorded

calls were relevant, he said, because “the defense is attempting to show that

not only was [the defendant] not predisposed to commit this crime, the CHSs

were creating a crime and inducing [the defendant] to commit it while refusing

to record because they didn’t want their actions disclosed.” Id. at 5.

      As for the calls that were recorded, the defendant claimed that the

government’s explanation as to why certain recordings don’t exist (because

those calls weren’t answered) “rings hollow.” Id. at 6. He argued that discovery

showed that certain calls appeared to last for over a minute but were not

recorded. Id. at 6.

      Finally, the defendant argued that his forty-five-day-notice request was a

matter of the court’s discretion and would help the defense adequately prepare

and hire an expert if the need arose. Id. at 7.

                                         5
III.    Judge Duffin’s March 25, 2019 Order on Discovery (Dkt. No. 219)

        Judge Duffin ruled on the defendant’s discovery motion on March 25,

2019. Dkt. No. 219. His order separately analyzed each category of the

defendant’s request.

        A.    Text Messages

        Judge Duffin first conceded that the defendant had not received every

single text message, but concluded based on the evidence he’d heard at the

spoliation hearing that any messages the defendant had not received were

“unrecoverable due to a technical failure beyond the government’s control.” Id.

at 3.

        He observed that regarding the text messages the defendant had

received, the defendant now sought fully unredacted versions of those

messages. Id. at 3. He recounted the government’s assertion that the defendant

had not specified any particular redactions that he believed were improper or

explained why he believed they were improper. Id. Given that, Judge Duffin

reviewed every redacted text messaged, and found the government’s

representation that the redactions were minimal “accurate.” Id. He stated that

out of hundreds of text messages, only roughly forty had been redacted,

“spanning from a few characters to one redaction that spans nine lines of text.”

Id. at 4. He said that only a few messages had been redacted entirely, and that

“the nature of the redacted material [was] often readily discernable from the

context of the message.” Id.




                                        6
      Judge Duffin analyzed the defendant’s request under Fed. R. Crim. P. 16,

observing that the defendant had the burden of making a prima facie showing

that the requested information was “material to the defense.” Id. (citing United

States v. Caputo, 373 F.Supp. 2d 789, 793 (N.D. Ill. 2005)). He concluded that

the defendant had failed to meet his burden to make a prima facie showing of

materiality; he had not identified which redactions were allegedly improper or

why, and offered only speculation and “bald conjecture” that the redactions

“may potentially” conceal useful or exculpatory information. Id. at 5.

      B.    Emails

      Judge Duffin recounted that he had previously ordered the government

to disclose “e-mail[s] on both the FBI internal (FBI net) and FBI official external

(Internet Café-IC) to/from all agents, TFOs, CHSs, or professional support staff

relating in any way to the investigation,” and that the government had not

objected. Id. (citing Dkt. No. 150 at 2). He noted that the defendant had argued

that while he had received eleven pages of emails, “testimony from the

spoliation hearing suggests additional emails are available.” Id. He observed

that the government hadn’t really responded to this argument, id. at 5-6, and

that in reply, the defendant had asserted that “it simply doesn’t make sense

that, in an investigation involving as many people as this one, only eleven

pages of emails were generated.” Id. at 6. Judge Duffin explained that the

defendant pointed to Special Agent Zuraw’s testimony at the spoliation hearing,

where he had estimated that he sent ten to fifteen emails in this case (and




                                         7
received a similar number), and to the testimony of Special Agent Adkins, who

testified that he never looked for or attempted to retrieve e-mails. Id. at 5.

      Judge Duffin found the fact that Adkins had not looked for emails

irrelevant absent any evidence that it was his responsibility to retrieve emails

for discovery purposes.” Id. (referencing in a parenthetical testimony from an

FBI analyst at the spoliation hearing that the FBI’s Office of General Counsel

handled discovery requests for emails and citing dkt. no. 205 at 32). As to

Zuraw’s estimate about the number of emails he sent and received, Judge

Duffin noted that the defendant had not said how many emails were contained

on the eleven pages of emails the government had produced. Id. And, Judge

Duffin pointed out, another agent had testified that the agents didn’t typically

communicate about the case via email. Id. Finally, Judge Duffin stated that

even if the defendant “could persuade the court of the validity of his suspicions

that the United States’ disclosure has been incomplete, there is simply no relief

the court can grant [the defendant].” Id. at 7. He stated, “The court has already

ordered that all emails related to this investigation be turned over to [the

defendant]. The United States has repeatedly represented that it has done so.

[The defendant’s] disbelief notwithstanding, there is simply nothing more the

court can do.” Id.

             C.      Informants

      As for information about the informants, Judge Duffin broke the

defendant’s request into three sub-parts: (1) benefits received by the

informants; (2) instructions or admonishments to the informants; and (3)

                                         8
informant files. Id. at 7-12. As for any benefits the informants received, Judge

Duffin observed that the government had represented that the CHSs received

no immigration benefits and that information related to their financial

compensation was covered in the government’s CIPA filings. Id. at 8. He said

that his CIPA order covered these materials. Id.

      As for instructions or admonishments given to the informants, Judge

Duffin observed that the defendant interpreted Rule 16 and Brady to require

the government to “not merely provide the documents [the government has] but

tell him about any verbal instructions or admonishments given to the

informants—which would require the government to create new documents to

answer his inquiry.” Id. at 8. He recounted how, in an earlier motion, the

defendant had argued that the government misunderstood its obligations

under Fed. R. Crim. P. 16 and Brady, and that those authorities required the

government to “supply information whether memorialized or not.” Id. at 9,

citing Dkt. Nos 177 at 5, 209 at 7. Judge Duffin agreed that there was a

misunderstanding as to the government’s disclosure obligations, but opined

that the misunderstanding was the defendant’s, not the government’s. Id. He

said, “The government aptly equates [the defendant’s] demands to civil

interrogatories,” and pointed out that the rules of criminal procedure contain

no analog to Fed. R. Civ. P. 33. Id. (citations omitted). He also pointed out that

while Rule 16 requires the government to disclose existing evidence, it does not

require the government to create evidence. Id. at 10 (citations omitted). Finally,




                                         9
he observed that Brady requires disclosure by the government; it does not

provide the defendant a right to demand discovery. Id.

      As for the materials the defendant requested from the files of the

informants—items like “suitability reports” and “reviews”—Judge Duffin

accepted the government’s representation that these documents did not

contain exculpatory evidence and noted that exculpatory evidence was all that

Brady requires the government to disclose. Id.at 12. Judge Duffin observed

that the government already had turned over the informants’ criminal histories,

and that what the defendant now was seeking was an update. Id. 11. He denied

the request, finding that because the government had agreed to disclose all

Giglio material at least ninety days before trial, the defendant had adequate

time to review and investigate the criminal histories, and noted that the

government had no obligation “to monitor the informants’ criminal records or

to provide updates to the defendant on demand.” Id.

            D.     Recordings

      Judge Duffin denied the defendant’s request for recordings of all relevant

telephone calls, stating that he already had ordered the recordings to be

produced and that the government had repeatedly asserted that it had

disclosed all the recordings it had. Id. at 12. He stated that he was “again at a

loss as to what [the defendant] expects the court to do.” Id.

            E.     Documents Regarding Recordings

      Judge Duffin recounted that he had granted the defendant’s (unopposed)

request for an order requiring the government to disclose (1) “if the CHS had

                                        10
recording equipment routinely assigned to him for extended periods of time,

which is routine with CHS’s in the FBI”; (2) “if that recording equipment was in

the possession while the CHS was having unrecorded conversations with

Hamzeh;” and (3) “FD-302’s regarding obtaining custody of the recording

devices from the CHS or undercover agents, the downloading and chain of

custody for the digital recording devices for every recorded conversation.” Id. at

13 (citing Dkt. No. 150 at 3-4). Judge Duffin observed that the defendant’s

composite motion argued that the government had not produced information

under the order and also requested an order for the “government to identify

when the CHS’s had recording devices checked out to them; what type of

recording devices were used; and what instructions were given as to when to

record [the defendant].” Id. at 13.

      Judge Duffin observed that the parties’ dispute resulted from their

disagreement about whether or not the absence of inculpatory recordings was

relevant, exculpatory evidence. Id. at 14. He noted that the defendant had

claimed that he wanted to know when the informants had recording devices

and could have recorded, but didn’t, so that he can show that the informants

were created a crime, inducing the defendant to commit it and refusing to

record so that that fact wouldn’t be revealed. Id. (citing Dkt. No. 218 at 5).

Judge Duffin did not directly address this argument, concluding that “to the

extent the court’s prior order or the present motion applies to recorded

telephone calls, the motion is resolved by the court’s CIPA order,” id., and that

as for recordings of in-person conversations, he need not do anything to

                                        11
reiterate his prior order that the government must turn those over, id. Judge

Duffin then addressed the defendant’s request that the court order (a) the

government to identify when the CHSs had recording devices checked out to

them; (b) what type of recording devices were used; and (c) what instructions

were given as to when to record [the defendant]. Id. at 15 (citing Dkt. No. 219

at 15). Judge Duffin denied those requests, saying that his prior order covered

the first request, that the defendant had failed to demonstrate the relevance of

what kind of recording device was used and that the request for instructions

had been addressed earlier in his decision. Id.

      F.    Surveillance

      Judge Duffin concluded that portions of the defendant’s request were

covered under his CIPA orders and that, “beyond that, the government

represents that nothing further exists. With that representation, the court finds

there is nothing more for the court to do with respect to this request.” Id. at 15.

      G.    Notice of Government’s Intent to Use Certain Evidence

      Finally, Judge Duffin granted the defendant’s motion insofar as it asked

for an order requiring the government to provide the defendant notice of its

intent to introduce at trial any evidence obtained by use of pole cameras and

any data obtained from a post-arrest search of the defendant’s mobile phone,

MacBook laptop, or PlayStation not less than forty-five days before trial. Id. at

19. Judge Duffin made this order reciprocal: “not less than 45 days before trial,

[the defendant] shall likewise provide to the government notice of his intent to

use any evidence obtained by use of pole cameras and any data obtained from

                                        12
a post-arrest search of [the defendant’s] mobile phone, laptop, or PlayStation.”

Id.

IV.   Judge Duffin’s CIPA Orders (Dkt. No. 220, 221)

      Judge Duffin’s orders denying the defendant’s motions to compel

production of certain information and granting the government’s motions to

withhold production of that information are bare-bones and formulaic. Dkt.

Nos. 220, 221.

V.    Objections to Judge Duffin’s Order (Dkt. No. 224)

      A.    Defendant’s Arguments (Dkt. No. 224)

      Regarding text messages, the defendant’s objections now “limit[] his

objections to the redactions in just four specific texts.” Dkt. No. 224 at 1. He

explains what he believes these redacted text messages may contain. Id.

Regarding emails, the defendant says that Judge Duffin could have ordered the

government to make all necessary inquiries to ensure that there are no

additional emails; he now asks this court for that order. Id. at 3. Regarding

informants, the defendant lists a variety of information pertaining to the

informants’ credibility that he says Judge Duffin’s July 25, 2018 order

compelled the government to produce by August 8, 2018. Id. at 4-5. He says

“none of that information has been turned over.” Id. at 4-5.

      The defendant then makes specific objections to certain information

related to the informants. Id. at 5. He objects to Judge Duffin’s agreement with

the government that the benefits received by the informants are covered by

CIPA. Id. He cites a Ninth Circuit case, United States v. Sedaghty, 728 F.3d

                                        13
885, 901 (9th Cir. 2013), for the proposition that payments received by

government witnesses have been deemed of critical important to the

informant’s credibility. Id. at 6. He also offers several text messages which

seem to indicate that a case agent may have been helping an informant “with

your immigration stuff.” Id. at 7. He argues that Judge Duffin erred in failing to

order information about these payments be produced. Id.

      With regard to “instructions or admonishments” given to informants, the

defendant contends that Judge Duffin committed legal error “by concluding

that the government has no obligation to produce information that has not

been reduced to writing.” Id. at 8. He again offers the American Bar

Association’s 2011 Federal Criminal Discovery treatise as well as a Second

Circuit case, United States v. Rodriguez, 496 F.3d 221, 225-29 (2d Cir. 2007),

in support. Id. He also cites a DOJ Guidance memo which reiterates that “the

format of information does not determine whether it is discoverable.” Id. He

argues that prosecutors have a duty to learn about exculpatory information

known to the case agents and that this duty extends to non-memorialized

information. Id. at 8-9 (citing Kyles v. Whitley, 514 U.S. 419, 437 (1995)). The

defendant spends the remaining portion of this section informing the court that

while the government disclosed four instructions and admonishments given to

its informants, the defendant has discovered an additional eight instructions or

admonishments in discovery. Id. at 9.

      Next, the defendant objects to Judge Duffin denying his request for

informants’ files. Judge Duffin denied this request partially because the

                                        14
defendant had not made a prima facie showing of the materiality of this

information; the defendant’s objection offers his reasons for believing these files

are material, exculpatory evidence. Id. at 11-12. The defendant states he has

no objections to Judge Duffin’s order about (a) the recorded phone calls; (b) the

documents regarding recordings; or (c) the notice of intent to use evidence.

      Regarding Judge Duffin’s CIPA orders, the defendant asked this court to

conduct a de novo review of the decisions. Id. at 224 at 18. He asked for the

opportunity to appear before the court ex parte “to explain to the Court why the

information would be favorable to the defense and to answer any questions

from the Court.” Id. at 18-19. The defendant conceded that he didn’t know

what material the government submitted to the court under CIPA, but he

hazarded some “educated guesses.” Id. at 19. He pointed to six categories of

information that Judge Duffin had ordered the government to produce—

informant requests for immigration assistance, or immigration benefits

provided the informants; all money paid to informants for any purpose; the

amount of money paid informants solely for this case; copies of the front of

“ELSUR” envelopes (the envelopes that contain digital recordings; the index of

all digital recordings from the ELSUR “section of the file;” and any FBI 302s

“regarding obtaining custody of the recording devices from the CHS or

undercover agents, the downloading and chain-of-custody for the digital

recording devices and the production of the original CDs [from] those recording

devices for every recorded conversation.” Id. at 20-21. The defendant also had

asked for documentation relating to calls on “disc 118,” the files for each

                                        15
informant, all instructions given to the informants, “[a]ll chain-of-custody

documents, ELSUR envelopes, information concerning when informants had

recording devices checked out to them, what types of recording devices were

used, and what instructions were given as to when to record Hamzeh,” and

“[a]ll information and documentation relating to intercepted communications,

GPS, stingray, pole cameras, or other undisclosed surveillance or interception

techniques.” Id. at 21.

      The remainder of the defendant’s objection explained why he believed all

this information was relevant and important, and why he believed that it

existed but had not been turned over to the defense.

      B.     Government’s Responses (Dkt. Nos. 228, 229)

      In its response to the defendant’s objections to the non-CIPA discovery

order, the government observes that Judge Duffin has presided over years of

discovery litigation and multiple rounds of discovery motions by the defendant.

Dkt. No. 228 at 2. It notes that Judge Duffin resolved every outstanding

discovery issue and argues that, as in a previous instance where the defendant

objected to Judge Duffin’s discovery order, the defendant has failed to

appreciate the standard of review. Id. at 2-3 (citing dkt. no. 123 at 9). It asks

this court not to engage in a de novo review of every discovery issue raised

below. Id. at 3.

      In particular, the government asserts that the defendant did not identify

specific redacted text messages before Judge Duffin, nor did he elucidate his

reasons for asking that any specific text to be unredacted. Id. at 4. It argues

                                        16
that Judge Duffin’s conclusion can’t be clearly erroneous because the

defendant did not present to Judge Duffin the arguments it now presents to

this court. Id. It argues these arguments are waived. Id. (citing Geitz v. Lane,

946 F.2d 897 (Table), 1991 WL 209655 (7th Cir. 1991)). As for emails, the

government says that “it continues to be true that the government has

produced responsive emails in its possession.” Id. at 6.

      As for informants, the government reiterates that it “has produced every

document it can regarding instructions given to an informant,” and repeats its

position that “it has no obligation to create anything for production to [the

defendant][.]” Id. at 7. The government also takes issue with the defendant’s

characterization of “instructions,” saying

      [the defendant’s characterization] collapses everyday “instructions”
      like “give me a call after you meet with [the defendant]” or “be safe”
      or “keep up the good work” (every one of which could not possibly
      have been memorialized verbatim) in with the formal, written
      instructions that the FBI gives informants with rules they should
      follow (and which actually exist in corporeal form and were
      produced to [the defendant] in discovery).

Id. at 8 (emphasis in original). Finally, the government contests the defendant’s

argument—made in the CIPA section of his objection—that the government

should produce information on its failure to uncover incriminating information

through any wiretaps because that itself is exculpatory. Id. at 10. It makes

similar arguments to those it made to Judge Duffin, again claiming that it does

not follow that anything not inculpatory is exculpatory. Id. (citing United States

v. Baker, 1 F.3d 596, 598 (7th Cir. 1993)).




                                        17
       As to Judge Duffin’s CIPA orders, the government filed a “Classified In

Camera, Ex Parte Response to the Defendant’s Objections to the Magistrate

Judge’s Order Pursuant to Section 4 of the Classified Information Procedures

Act and Rule 16(D)(1) of the Federal Rules of Criminal Procedure.” Dkt. No.

229.

       C.    Defendant’s Reply (Dkt. No. 230)

       The defendant replies that Judge Duffin made several findings that were

“contrary to law.” Dkt. No. 230 at 2-3. He says that Judge Duffin made legal

errors in evaluating and denying the defendant’s requests and that this court

need not give those conclusions deference. Id. at 3.

       Regarding the text messages, the defendant admits that he “probably

should have identified specific redactions that concerned him,” but says that

Judge Duffin committed error in putting the burden on the defendant to show

materiality. Id. Instead, he says, the government should have had the burden

to specifically justify each of the redactions. Id. (citing Fed. R. Crim. P. 16(d)).

As for emails, the defendant does not identify any error by Judge Duffin, but

reiterates his disbelief that there could have been only eleven pages and fifteen

total emails, and his position that the government should be required to have

the special agents perform further searches. Id. at 4-5.

       As for information about the informants, the defendant posits that Judge

Duffin acted contrary to law in holding that he could not force the government

to create documents that don’t exist. Id. at 5-6. He cites one case for this

proposition directly, United States v. Rodriguez, 496 F.3d 221, 225-29 (2d Cir.

                                         18
2007), and one case for the position more generally, Kyles, 514 U.S. at 437. He

argues that, under the government and Judge Duffin’s theory, “if a police

officer learned that someone else confessed to the same crime as a defendant,

the government would have no duty to produce that information unless it was

memorialized into a report.” Id. at 7.

      The defendant then bolsters his theory about the instructions’ relevance

by arguing that in his case—one that involves alleged entrapment—the failure

to uncover damning evidence is exculpatory. Id. at 7-8. He distinguishes Baker

on its facts and a second government authority, United States v. Kennedy, 819

F.Supp. 1510, 1519 (D. Co. 1993), on its reasoning. Finally, he says that the

predisposition component of the entrapment analysis must be measured before

the government’s intervention begins. Id. at 9 (citing United States v. Mayfield,

771 F.3d 417, 436 (7th Cir. 2014)). And he asserts that because the time before

the government’s intervention matters, any and all instructions given to the

CHSs are relevant to the defendant’s case and must be produced. Id. at 10.

      D.    Defendant’s Second Supplemental Memorandum (Dkt. No. 265)

      After briefing was complete, the defendant filed a supplemental

memorandum to his objections, identifying evidence and information which he

said raised new concerns about the fact that Judge Duffin had not ordered the

government to turn over informant “Mike’s” informant file. Dkt. No. 265. Based

on this new information/evidence, the defense expressed the belief that “Mike”

had been paid more by the government than it had admitted or that he was

engaged in illegal extracurricular activity while being “sheltered” by the FBI. Id.

                                         19
at 7. The defense also speculated that the FBI may have been protecting “Mike”

from prosecution for criminal activity. Id. at 7-13. The defendant reiterated his

request that the court order the government “to turn over the information in

the informants’ files—from the specific payments received to the help the

informants have received in other criminal investigations all the way through

the other information demanded in the defense’s filings.” Id. at 16.

VI.   Analysis

      A.    Standard

      Federal Rule of Criminal Procedure 59(a) allows a district judge to refer

non-dispositive matters—“any matter that does not dispose of a charge or

defense”—to a magistrate judge for determination. Fed. R. Crim. P. 59(a). The

defendant’s composite discovery request cites Brady v. Maryland, 373 U.S. 83

(1963), Fed. R. Crim. P. 16 and Giglio v. United States, 405 U.S. 150 (1972) in

asking for the court to order the government to produce certain material that

the defendant believes will aid in his defense. Dkt. No. 82. Such discovery and

disclosure motions are non-dispositive and Judge Duffin appropriately issued

an order (rather than a report and recommendation) resolving them.

       Rule 59(a) also allows parties to object to a magistrate judge’s ruling on

a non-dispositive motion within fourteen days of the order. But the rule

restricts the district court’s authority to modify or set aside such an order (or

part of such an order) to those instances in which the order is “contrary to law

or clearly erroneous.” Fed. R. Crim. P. 59(a). See also Hall v. Norfolk Southern

Ry. Co., 469 F.3d 590, 595 (7th Cir. 2006); United States v. Bailey, No. 14-CR-

                                        20
78, 2015 WL 687490, at *1 (E.D. Wis. Feb. 18, 2015) (applying clear error

standard of review to defendant’s appeal of magistrate judge’s order on motion

for disclosure of Brady material). The defendant is aware of the heightened

standard of review the district court employs when reviewing magistrate judge

orders on non-dispositive motions; the court already has overruled a prior

defense objection to a discovery order from Judge Duffin. See Dkt. No. 123.

      B.    Discussion

            1.     Text messages

      The court finds nothing clearly erroneous or contrary to law in Judge

Duffin’s discovery order. Judge Duffin relied on the fact that the defendant had

not specified the particular text message redactions that he wished to

challenge. In his objection to Judge Duffin’s ruling, the defendant suddenly

limited his objection to “the redactions in just four specific texts.” Dkt. No. 224

at 1. The defendant admitted in his reply in support of his objections that “he

probably should have identified specific redactions that concerned him.” Dkt.

No. 230 at 3. Now—after months of litigation before Judge Duffin—the

defendant identifies to this court four redacted texts that he says the court

should order the government to produce in unredacted form. He asserts that

one text, redacted to remove the name of a person “associated with a trip to

Michigan” that the informant took during a period when the informant wasn’t

recording his conversations with the defendant, should be unredacted because

the defendant was unaware of a trip to Michigan from discovery, and because a

text between some agents also mentioned a Michigan trip, “suggesting the trip

                                        21
may be significant.” Dkt. No. 224 at 1-2. The defendant says that the redacted

name “is a potential witness who may have important information that the

defense needs to follow up on, and there is no apparent need to conceal his or

her name.” Id. at 2. He stated that he needed an unredacted version of a text

between the defendant and an agent because that text “may be important for

understanding and investigating” the informant’s activities during the time the

informant wasn’t recording conversations with the defendant. Id. He seeks an

unredacted copy of a third text that refers to the informant by nickname and

“involves a potentially important event—[the defendant’s] alleged desire for a

gun.” Id. The defendant says he can’t “decipher what is happening because of

the redaction.” Finally, he asks for an unredacted copy of a text between two

agents that concerns a call to the informant about a matter that is unredacted.

The defendant speculates that because the call took place hours before the

defendant’s arrest, the redacted information “is likely important.” Id.

      The court finds this argument disingenuous. The defendant appears to

believe that by dumping the redacted text messages into Judge Duffin’s lap and

requiring him to go through each one (rather than identifying what turn out to

be four text messages that the defendant wants in unredacted form) was

“appropriate given the limited number of texts potentially at issue.” Id. at 3.

The court doesn’t agree. The defendant knows this case—the chronology, the

players, the events—inside and out, far better than Judge Duffin ever could.

His able counsel have steeped themselves in the discovery over years. If the

defendant knew that there were four messages that he believed needed to be

                                        22
provided in their unredacted form, he should have told Judge Duffin that, and

told him why. He would have saved Judge Duffin’s time and given Judge Duffin

a chance to consider the arguments he only now presents to this court.

        But the defendant did not give Judge Duffin a chance to consider those

arguments. At least once, in an unpublished decision, the Seventh Circuit has

held that a party who did not raise an argument before the magistrate judge

who decided his case had waived the argument on appeal to the Seventh

Circuit. Geitz, 1991 WL 209655, *1. Whether the defendant has waived this

argument, he certainly cannot claim that Judge Duffin committed clear error in

declining to order the government to produce unredacted copies of four text

messages when the defendant did not identify those messages for Judge Duffin

or tell Judge Duffin why it was critical that he receive unredacted copies of

those four messages.

        The defendant also contends that Judge Duffin’s ruling was contrary to

law—specifically, Fed. R. Crim. P. 16(d)—because it inappropriately burdened

the defendant with showing why the redactions were unnecessary. Dkt. No.

230 at 3. He says that Judge Duffin should not have accepted the government’s

blanket explanation that the redacted texts contained sensitive information. Id.

at 4.

        Judge Duffin’s order did not constitute improper burden shifting. Rule

16 places the burden on the government to disclose certain information. The

government disclosed that information. It was the defendant who went to

Judge Duffin, asserting that the information disclosed, and the way in which it

                                       23
was disclosed, was insufficient. It is not unreasonable for a judge to expect that

a defendant complaining about redactions would identify those redactions and

explain the problem. Far from “burdening” the defendant with identifying

allegedly problematic redactions, Judge Duffin took it upon himself to review

every redaction. Without explanations from the defendant, Judge Duffin

couldn’t figure out how any of the minimal redactions were problematic.

      Aware of its obligations under Brady, Giglio and Rule 16, as well as the

prosecutors’ ethical obligations generally and as officers of the court, the

government asserted that the redactions the defendant has identified were

necessary to protect sensitive information. The defendant has not identified, to

Judge Duffin or this court, any reason for the doubting that assertion. And a

rule requiring the government to divulge the sensitive information it sought to

protect as to each redaction would gut Rule 16(d)(1)’s grant of authority to the

court to restrict discovery “for good cause.” The more sensible rule is, as Judge

Duffin noted, to require the defendant to make a prima facie showing of

materiality before the court orders redacted material to be disclosed. The

defendant did not make such a showing to Judge Duffin, and his ruling was

not clearly erroneous or contrary to law.

            2.     Emails

      The defendant’s objection does not identify any error, clear or otherwise,

in Judge Duffin’s reasoning regarding the emails. Rather, he asks this court to

provide him with relief he did not request from Judge Duffin. He says that this

court “can order the government to make all necessary inquiries to ensure that

                                        24
there are no additional emails.” Dkt. No. 224 at 2. It is not this court’s role to

decide the email disclosure issue de novo. This court reviews Judge Duffin’s

ruling only for clear error, and the defendant has identified none.

             3.    Information Related to Informants

      The defendant argues that in a July 25, 2018 discovery order, Judge

Duffin had ordered the government to produce fourteen categories of

information relating to the credibility of the informants. Dkt. No. 224 at 4. At

the end of this list, the defendant says that “none of that information has been

turned over.” Id. That’s it. He did not identify anything that Judge Duffin had

said in his order that constituted error. Nothing.

      In his reply in support of the objection, the defendant asserts that the

government’s response (“we’ve given you everything we’re required to give you”)

ignores the cases the defendant has cited, and he contends that he can’t

believe the government when it claims it has turned over everything it has,

because the government has claimed that before and then the defense has

received more information.” Dkt. No. 230 at 5-6.

      The defendant’s arguments generally ignore the fact that Judge Duffin

ordered the government to disclose the information “to the extent responsive

information is within the government’s possession, custody, or control[.]” Dkt.

No. 150 at 2. The government represented to Judge Duffin that it had turned

over all responsive information. The defendant has not identified error in Judge

Duffin’s conclusion that the government had complied with its obligations.




                                         25
      Perhaps more relevant, the majority of the defendant’s arguments

assume that there must be exculpatory information of the type identified in the

fourteen categories of Judge Duffin’s July 2018 discovery order, and assumes

that the fact that the defendant hasn’t received any such information must

mean that the government is refusing to turn it over. He assumes that the

informants asked for immigration assistance, but that the government just

isn’t telling him or isn’t trying to find out. He assumes that the defendants

received post-conviction benefits in other cases for their cooperation, but the

government just isn’t telling him or isn’t trying to find out. He assumes that the

FBI approved the informants to engage in “other illegal activity,” but the

government just isn’t telling him or isn’t trying to find out. The defendant asks

this court to conclude that Judge Duffin’s statements that he couldn’t make

the government create evidence or turn over evidence it says it doesn’t have or

that isn’t responsive to these requests, were clearly erroneous because

somehow, some way, there must be something out there.

      Judge Duffin did not commit clear error. The defendant argues a

negative—because he believes the exculpatory evidence must exist, and the

government hasn’t produced it, the government must be concealing it. Even if

that assumption didn’t suffer from something of a logical fallacy, it is not clear

what the defendant wanted Judge Duffin, or wants this court, to do. The

government knows its obligations under the case law and the rules. The

prosecutors know what is at stake if they hide or deliberately refuse to disclose

evidence. The prosecutors know of their duty to demand responsive evidence

                                        26
from law enforcement. If the prosecutors have made good-faith efforts to collect

responsive discovery from the law enforcement agents and the agents are

concealing it, they are doing so at their risk, and it is not clear why the

defendant believes that the situation would change if Judge Duffin just ordered

the same thing over and over again.

      More specifically, the defendant objected that the government could

invoke CIPA to conceal the payments made to or benefits expected by the

informants. Dkt. No. 224 at 5. He says that Judge Duffin erred in finding that

the government’s representation that no benefits were received mooted the

issue because the defendant requested information that related to what

benefits the informants requested, expected or hoped for. He says that there is

a text message where a Special Agent references helping an informant with

immigration status and that the defendant is entitled to disclosure of that

information. Judge Duffin indicated that he addressed those arguments in his

CIPA rulings. The court will address the CIPA rulings below.

       As for the remaining informant information, the defendant asserts (1)

that the government should be forced to memorialize and disclose instructions

or admonishments given to the CHSs; (2) that the lack of inculpatory

information is exculpatory and requires the government to turn over certain

information about why there is no inculpatory information; and (3) that the

informant’s files are relevant.




                                        27
                   i.    Instructions and Admonishments

      In support of his argument that the government should be forced to

memorialize and disclose instructions or admonishments given to the

informants, the defendant cites a 2011 American Bar Association Treatise,

“Federal Criminal Discovery,” and a case out of the Second Circuit, United

States v. Rodriguez, 496 F.3d 221 (2d Cir. 2007). This authority, he says,

establishes that the government cannot avoid its obligations under Brady v.

Maryland, 373 U.S. 83 (1963) by simply choosing not to memorialize

exculpatory information.

      Neither of these authorities bind this court; their value, if any, is in the

persuasiveness of their reasoning. Judge Duffin did not find their reasoning

persuasive, finding instead that Fed. R. Crim. P. 16(a)(1)(E) did not require the

government to create evidence. Dkt. No. 219 at 10 (citing Harris v. United

States, No. 1:09-cv-1416-TWP-DKL, 2013 WL 1319367 (S.D. Ind. Mar. 29,

2013) (“There is, likewise, no obligation on the part of the government to create

evidence which it must then disclose pursuant to Brady.”)). He also cited cases

from other circuit courts that found no obligation to disclose documents that

did not exist. Id. (citing United States v. Amaya-Manzanares, 377 F.3d 39, 42

(1st Cir. 2004); United States v. Kahl, 583 F.2d 1351, 1354 (5th Cir. 1978);

United States v. Schembari, 484 F.2d 931, 935 (4th Cir. 1973)).

      Judge Duffin’s reasoning was not clearly erroneous. In Rodriguez, the

Second Circuit found that a duty to disclose non-memorialized, oral

information did not arise under the Jencks Act, but arose under Brady and

                                        28
Giglio—in other words, that the government had an obligation to disclose non-

memorialized, oral information only if it contained material exculpatory and

impeaching information. The defendant asks this court to assume that

whatever oral instructions and/or admonishments the agents may have given

to the informants constituted material exculpatory and impeaching

information. He says that Judge Duffin misunderstood the government’s

disclosure requirements under Brady and that, under Judge Duffin’s theory,

the government would not have to disclose an oral confession from another

suspect if the government had had not memorialized the conversation. He also

says that any oral instructions or admonishments given to the informants

about when to record the defendant would be exculpatory, Brady material

because in a case in which the defendant asserts the defense of entrapment,

law enforcement instructions to the informants not to record certain

conversations with the defendant that they could have recorded would be

evidence of entrapment, and thus exculpatory.

      It is true that a prosecutor has a “duty to learn of any favorable evidence

known to the others acting on the government’s behalf in the case, including

the police.” Kyles, 514 U.S. at 437. It also strikes the court as unremarkably

true that the government’s Brady obligations exist independently of the format

of the exculpatory material. But the defendant is not asking the court to

require the government to turn over oral statements that are exculpatory. He is

asking the court to assume that there were oral statements, and to assume

that they must have been exculpatory. In a sense, the argument over whether

                                       29
the government must “create” evidence is a red herring. If, to use the

defendant’s analogy, the government was aware that someone other than the

defendant had confessed to the crime, it would be obligated to disclose that

information under Brady, whether by having a prosecutor or an agent orally

advise defense counsel of the confession or by providing the defendant with a

written summary of the confession. The real issue in this case is that the

defendant is assuming that the existence of exculpatory information. He

assumes that, during the period when the informants weren’t recording their

conversations with the defendant, the agents must have instructed them not

to, and the agents must have done that because they didn’t want a record of

the informants’ efforts to entrap the defendant. But the defendant has asserted

that there are recordings in this case show that the informants entrapped the

defendant. The defendant does not explain why he believes the agents would

have allowed the informants to record some arguably inducing conversations

but instructed them not to record others. The absence of recorded

conversations concerns the defendant, but the conclusions he draws about

why there are no recorded conversations are speculative at best.

      The defendant presented these arguments to Judge Duffin; he cited

Rodriguez and the American Bar Association treatise. Judge Duffin rejected the

defendant’s proposed rationale. Now, the defendant asks this court to find

Judge Duffin’s conclusions “contrary to law,” without providing any binding

authority that contradicts Judge Duffin’s conclusions, and without anything

other than speculation to indicate that the government is in possession of

                                       30
exculpatory information that it seeks to avoid disclosing by refusing to

memorialize it.

      Similarly, in the defendant’s reply in support of his objection, he says

that Judge Duffin made a legal error in concluding “that the failure to uncover

incriminating information during an investigation is never exculpatory.” Dkt.

No. 230 at 7. As applied to this case, he says that “the absence of information

about [the defendant’s] interest in machine guns speaks directly to the fact that

he was not predisposed to buy one.” Id. He says that this theory—and Judge

Duffin’s misconception of it—lies at the heart of the discovery dispute and that

it is this misconception that this court must correct. Id. at 9.

      The court must admit that it is somewhat befuddled by this argument—

the court isn’t sure what the defendant thinks Judge Duffin should have

ordered in this regard. The defendant seems to imply that Judge Duffin should

have ordered the government to turn over evidence that the defendant was not

predisposed to purchase machine guns. What would that evidence have been?

An affirmative declaration that agents uncovered no evidence that the

defendant ever had purchased a machine gun? It seems to the court that the

defendant has evidence of his lack of predisposition—he has presented that

evidence to the court in his motion seeking leave to present an entrapment

defense.

      The defendant takes issue with the fact that the government cites a

conversation recorded months after the defendant first was approached by the

informants as evidence that the defendant was predisposed to buy machine

                                        31
guns. Dkt. No. 230 at 9-10. The defendant argues that statements the

defendant may have made after the informants started trying to induce him to

commit the crime aren’t relevant to whether he was predisposed to commit the

crime, and asserts that the government doesn’t understand that. He speculates

that this misunderstanding “likely colors why [the government] believes that

the instructions to the informant are irrelevant.” Id. at 10. He insists that the

government’s misapprehension of the law governing entrapment colored Judge

Duffin’s conclusion that the defendant was not entitled to discovery of the oral

instructions and admonishments to the informants. Again, this argument is

perplexing. The defendant himself relies on his response to the informants’

alleged attempts at inducement in support of his argument that he was not

predisposed to buy machine guns. But more to the point, this argument

doesn’t seem relevant to the question of whether the instructions or

admonishments existed and whether they were exculpatory.

      The defendant also seems to argue that Judge Duffin completely missed

his defense theory. And because he missed the defense theory, Judge Duffin’s

discovery orders have been rife with error. The court isn’t convinced that Judge

Duffin misconceived the defendant’s arguments. As Judge Duffin noted, he had

more than one hearing during which parties discussed their positions on

discovery issues. A review of the docket indicates that he considered no fewer

than five written motions to compel discovery. He even ordered the government

to disclose—to the extent that it had it—a good deal of information about the

informants and the investigative devices used in this case. See Dkt. No. 150 at

                                        32
2-4. Judge Duffin discussed the defendant’s argument about the lack of

inculpatory evidence in the “documents regarding lack of recordings” section of

his March 25, 2019 order.

      The defendant is seeking a second bite at the same apple, but in the

context of a review for clear error. Judge Duffin rejected the defendant’s

reasoning. The defendant now asks this court to reconsider that decision

without citing any specific portion of Judge Duffin’s order and instead claims

that Judge Duffin fundamentally misconceived his theory of defense after

having addressed discovery issues in this case for the better part of three

years. Judge Duffin did not commit clear error or act contrary to law in denying

the defendant’s request that he order the government to turn over oral

instructions or admonishments given the informants.

                   ii.   Informant Files

      Judge Duffin’s order explained that the defendant requested (1) the

“initial suitability reports;” (2) “annual or other reviews of the informants;” and

“(3) the most recent criminal history for each CHS.” Dkt. No. 219 at 11. He

denied the defendant’s request for this information.

      The defendant objects that Judge Duffin erred in finding that he had not

made the requisite prima facie showing of materiality to be entitled to the

suitability reports and the reviews. Dkt. No. 224 at 10. He then explains why

those documents would be materially exculpatory evidence. He argues that the

documents would “extend from whether the informants disliked [the defendant]

to the protocols that were in place to control the informants.” Dkt. No. 224 at

                                        33
11. He asserts that “negative information about the FBI’s perception of an

informant’s character or false statements by an informant during the vetting

process must be produced under Brady.” Id. (citing United States v. Brumel-

Alvarez, 991 F.2d 1452, 1463-64 (9th Cir. 1992)). He contends that the

documents will reveal any biases the informants had toward the defendant,

their reasons for cooperating and “the FBI’s assessment of the informants’

character and truthfulness.” Id. at 12.

      It is not clear to this court that the defendant ever made these arguments

to Judge Duffin. In his composite motion, the defendant mentions that he

raised the initial suitability report issue at docket number 209. Dkt. No. 214 at

3. The court checked that docket entry—the defendant’s fifth motion to

compel—to see whether the defendant had explained his theory of the

materiality of the initial suitability report. He did not. See Dkt. No. 209 at 9.

Instead, the defendant tries to make his prima facie showing of materiality to

this court. But at the risk of sounding like a broken record, this court reviews

Judge Duffin’s order for clear error or findings contrary to the law.

      Judge Duffin also relied on the fact that the government had proffered

that the informants’ files do not contain exculpatory information. The

defendant has not identified the clear error in that conclusion.

      As for the defendant’s request for updated criminal histories for the

informant, Judge Duffin found that the government’s agreement to disclose all

Giglio material ninety days prior to trial sufficiently addressed the defendant’s

concerns. Id. He found that certain pieces of the defendant’s remaining

                                          34
requests were resolved under CIPA and that “to the extent these requests are

not resolved under CIPA, they are denied.” Id. at 12. He also concluded that the

government had no obligation to monitor the defendants’ criminal history on an

on-going basis, and update the defendant. The defendant identified no error,

clear or otherwise, in that conclusion.

      As the court noted, however, after the objections to Judge Duffin’s

rulings were fully briefed, the defendant filed a supplemental memorandum,

identifying evidence that he said required the court to order the government to

turn over the informant files. Concerned about the allegations in this

supplemental memorandum, the court enquired of the government at the final

pretrial conference how difficult it would be for the government to provide the

court with a copy of “Mike’s” informant file for in camera review. At the hearing,

the government responded that it did not know for sure, but suspected it would

not be able to accomplish that in time for trial. After the hearing, the

government notified the court that it would take less time than expected to

produce Mike’s file for in camera review. The court has reviewed the file, and

while it still concludes that Judge Duffin’s order is not clearly erroneous, the

court has instructed the government to provide the defense with some

additional information. The court understands that the government has

provided defense counsel with two letters containing the additional

information.




                                          35
              4.      The CIPA Orders

       The court has conducted a de novo review of Judge Duffin’s CIPA rulings.

It concludes that there is no need for an ex parte hearing with defense counsel;

the court believes it well understands why the defense has requested what it

has requested, and why it believes the information it has requested is relevant

and important. On de novo review, the court overrules the defendant’s

objections; Judge Duffin’s rulings were correct.

VII.   FINAL OBSERVATIONS

       The defendant asserted in his reply that “it’s only been through [the

defendant’s] pressing of these important issues that, for example, the

government was able to produce dozens of text message that it claimed had

been lost forever.” Dkt. No. 230 at 1. He gives another example of the “fruits of

the defense’s efforts,” stating that it was “nearly two years into this case before

the defense learned that [the defendant] had been subject to surveillance on 64

occasions.” Id. He says that “it was only this summer that the defense figured

out that [the defendant] was the subject of wiretapping—a point that still

hasn’t been explained.” Id. at 1-2. The defendant asserts that this is why he

continues to press for discovery, and notes that the time for trial is fast

approaching and that he needs information about the informants and their

relationship with the agents and the defendant so that the defendant can have

a fair trial. Id. at 2.

       No one can question that defense counsel have made extraordinary,

heroic efforts on the defendant’s behalf. Perhaps there is more information out

                                        36
there—this case involves a complicated set of facts that evolved over an

extended period. But without some evidence that the government is ignoring

specific court orders and long-established law, there is nothing the court can

do to help the defendant unearth that information, and the court will not

assume that the government deliberately is withholding it or refusing to look

for it. Judge Duffin’s conclusion to the contrary was not clear error.

VIII. CONCLUSION

      The court OVERRULES the defendant’s objection to Magistrate Judge

Duffin’s March 25, 2019 order resolving the defendant’s discovery motions.

Dkt. No. 224.

      The court OVERRULES the defendant’s objections to Judge Duffin’s

CIPA orders. Dkt. No. 224.

      Dated in Milwaukee, Wisconsin this 10th day of October, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                       37
